DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 
Election/Restrictions
The status of claims 40 and 41 are withdrawn due to being dependent on withdrawn claims.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 6, 11, 18 and 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Donnez et al (2001/0021854).
 	Referring to claims 1 and 18, Donnez et al teaches a medical device for performing a surgical procedure (paragraph 0001), the medical device comprising: an elongate member (2) having a proximal end, a distal end, and a lumen extending therebetween (paragraphs 0068-0070; Figure 1); a cup (distal end portion of 3 and 5) connected to the distal end of the elongate member, the cup including a first wall (5) and a second wall (3) (Figures 1 and 2); and a cutting device (4) configured to extend from the cup, the cutting device having a retracted configuration in which a distal end of the cutting device is disposed between the first wall and the second wall (A configuration as shown in Figure 2) and a deployed configuration in which the distal end of the cutting device projects from between the first wall and the second wall thereby extending from the cup (B configuration as shown in Figure 2) (paragraphs 0071-0075; Figures 1, 2, 5 and 6) and wherein the cup is configured to pivot relative to the elongate member (paragraphs 0074-0075; Figures 1 and 2).

 	Referring to claim 5, Donnez et al teaches wherein a first actuator (lever 6) controls deployment of the cutting device and a second actuator (circular belt 5) controls rotation of the cutting device (paragraphs 0074).

 	Referring to claim 6, Donnez et al teaches wherein the cutting device is a monopolar cauterizing instrument (paragraph 0071).

 	Referring to claim 11, Donnez et al teaches wherein an elongate manipulation member (31) extending distally from within the cup (paragraph 0068).

 	Referring to claim 39, Donnez et al teaches wherein the first wall is an outside wall (5) and the second wall is an inside wall (3) of the cup (Figures 1 and 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10, 12, 13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donnez et al (2001/0021854) as applied to the claims above, and further in view of Rowden et al (5,840,077).
	Referring to claims 8, 9 and 17, Donnez et al fails to teach an expandable member.  Rowden et al teaches an analogous medical device comprising an expandable member (43) secured to a distal portion of the medical device, wherein the expandable member (43) is secured to the elongate member (26) and wherein the expandable member (43) is disposed proximally of the end effector assembly (30/20) (Col. 4, lines 25-36; Figure 1).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the medical device, as taught by Donnez et al, to have an expandable member at the distal end but proximal of the end effector assembly, as taught by Rowden et al, in order to have a vaginal occluder to prevent the escape of gas used to inflate the abdominal cavity (Col. 7, lines 56-60).

	Referring to claim 10, Donnez et al fails to teach an expandable member.  Rowden et al teaches an analogous medical device comprising an expandable member (70) secured to the elongate manipulation member (32) (Col. 4, lines 44-50; Figure 1).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the medical device, as taught by Donnez et al, to have an expandable member secured to the elongate manipulation member, as taught by Rowden et al, in order to be inflated to come into an engaging relationship with the uterus interior surface (Col. 5, lines 61-63) in order to stabilize the instrument during use.

 	Referring to claims 12 and 13, Donnez et al fails to teach an expandable member.  Rowden et al teaches an analogous medical device comprising a first expandable member (43) secured to a distal portion of the elongate member (Col. 4, lines 25-36; Figure 1) and a second expandable member (70) secured to the elongate manipulation member (32) (Col. 4, lines 44-50; Figure 1).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the medical device, as taught by Donnez et al, to have a first expandable member secured to the distal portion of the elongate member and a second expandable member secured to the elongate manipulation member, as taught by Rowden et al, in order to have a vaginal occluder to prevent the escape of gas used to inflate the abdominal cavity (Col. 7, lines 56-60) and in order for the second expandable member to come into an engaging relationship with the uterus interior surface (Col. 5, lines 61-63) in order to stabilize the instrument during use.

Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive.  The examiner maintains that the cup of Donnez meets the recited limitations of the claim.  The cup of the Donnez reference is made up of two separate walls (3 and 5) with the cutting device (4) located between the two walls.  The cutting device (4) of Donnez is able to be retracted and deployed as clearly shown in Figure 2 such that the distal end of the cutting device is disposed between the first and second walls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794